DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 10 February 2021.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, US Patent Application Publication 2016/0171707 A1 in view of Adato et al., US Patent Application Publication 2019/0236531 A1 (“Adato”).

As per Claims 1, 8 and 15 regarding “a method for performing a stock detection process comprising: capturing image data of a product display are including a bounding box.”  Schwartz in at least paragraph 46 discloses a processor 235 which executes software instructions supporting the display of images, capturing and transmitting images.  Schwartz in at least Fig. 19B discloses a bounding box on a product image.
Regarding “providing the bounding box as input to a classifier model.”  Schwartz in at least Fig.19, and paragraphs 28, 59, 61-62 and 67 discloses a “bounding box” generated by the object recognition module 201 and the contents of the “bounding box” are used to recognize products within the bounding box.
Regarding “receiving, an output from the classifier model, an indication that the given product is in a restock state.”  Schwartz in at least Figs. 21A-B and paragraphs 3 and 43 discloses the “system classifying regions of the image, identifying objects within the image, and identifying where products are “out of stock.”  Schwartz does not use the term “restock” however;  Adato in at least paragraph 217 uses the term “restock” to indicate items that require restocking.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the product image analysis with the equally well-known elements of Adato’s system and method for identifying product from image analysis with the motivation to indicate when items are almost “out-of-stock”.
Regarding “wherein the classifier model is a machine learning model trained to output that the given product is in a restock state based on features of the bounding box.”  Schwartz in at least paragraph 70 discloses that the image analysis application 103 is machine learning based.
Regarding “responsive to receiving the output, sending a notification that the given product is determined to be in a restock state to a client device.”  Schwartz in at least paragraph 50 discloses a communication unit 241 which includes a cellular communication transceiver for sending and receiving data over a cellular communication network such as via short messaging service (SMS).  Schwartz does not disclose “a customer notification” however; Adato in at least paragraph 18 discloses a process configured to send a user notification regarding a product that is not properly located.  Adato in at least paragraphs 127 and 390 discloses a user notification of products which are available.  The Examiner believes that products which are not available are in a restock state.

As per Claims 2, 9 and 16 which depend respectively from Claim 1, Claim 8 and Claim 15 regarding “wherein the product dis0play area comprises a different product from the given product, and wherein the image data includes a different bounding box that encompasses the different product.”  Schwartz in at least Fig.4, Fig.19B and paragraphs 59 and 161 discloses a bounding box having various types of products.

As per Claims 3, 4-5, 10-12 and 17-19, which depend respectively from Claim 1, Claim 8 and Claim 15 regarding “determining that the bounding box encompasses the plurality of the given product by accessing a data entry that maps a position of the product display area to the given product and determining that the bounding box corresponds to the mapped position.” Schwartz does not specifically disclose this limitation however; Adato in at least paragraph 659 discloses bounding boxes within a captured image and in paragraph 293 further discloses analyzing images of products based on a store map according to a planogram (Adato, paragraph 300).
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the product image analysis with the equally well-known elements of Adato’s system and method for identifying product from image analysis with the motivation to indicate when items are almost “out-of-stock”.

As per Claims 6, 13 and 20, which depend respectively from Claims 1, 8 and 18 regarding “determining that the bounding box encompasses the plurality of the given product by accessing a portion of a planogram corresponding to a shelf unit including the product display area, and determining a position of the given product by overlaying at least the portion of the planogram onto an image of the shelf unit.”  Schwartz does not specifically disclose overlaying a planogram on a shelf image however; Schwartz in at least Fig.3, Fig.4 and paragraphs 58 and 59 discloses an image of a real-life implementation of the subject of a planogram which appears to be a planogram over-laid on a shelf image.

As per Claims 7, 14, which depend respectively from Claim 1 and Claim 8 regarding “.wherein the product display area corresponds to a shelf unit and wherein a camera that captures the image data is mounted on a movable track in view of the plurality of shelf units comprising within an aisle a plurality of shelf units, the camera capturing an image of each product display area along the aisle and sending captured images with respective position data for the camera along the movable track, at least one of the captures images including the image data.”  Schwartz in at least paragraphs 44, 59 and 60 discloses a digital camera which captures images of a large shelf is mounted on a robot.  Schwartz does not specifically disclose “a movable track” however;  Adato in at least paragraphs 116, 149 discloses a camera mounted on a robot on a track and capturing images of product on shelfs on the other side of the aisle (opposing shelfs, Adato, paragraphs 49, 144-145, 147-149 and 155).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687